Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savaglio; Carmine et al. US 20130274166 A1.
Savaglio teaches compositions suitable for stripping coatings from a surface.  The compositions include a solvent and an oraganic functional amine (amine as per claim 1).  The solvent may be benzyl alcohol (aka benzene methanol; also an alcohol per claim 1).  Savaglio further teaches a method of stripping (see abstract; as per claim 15).
Savaglio teaches other suitable alcohols in paragraph 16 as well as other solvents including glycol ethers (ethers as per claim 1).  In paragraph 17, suitable esters for the composition are taught (as per claim 1).

Savaglio describes the functional amines in paragraph 29 including the use of monoethanolamine (aka 2-aminoethanol as per claim 5).  These amines are used in amounts from at least 1% up to 25% of the composition (par 30).
Concerning claims 2, 8 and 9, Savaglio does not require the inclusion of methylene chloride or the other compounds listed in claim 9.
In paragraphs 52-53, Savaglio teaches the method of using these compositions including allowing for different contact times.

Allowable Subject Matter
Claims 3-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest the specific percent ranges of the individual components as outlines in claim 3, 12, and 16.  The prior art further fails to teach the covering step required by claim 17.  Although the prior art teaches the individual components, the prior art does not provide sufficient guidance to pick and choose the specific weight percent ranges outlined in the instant claims.

Conclusion
The remainder of references cited is meant to demonstrate the state-of-the-art in compositions containing ethers, esters, amines, alcohols, and glycosides.  Any inquiry concerning this communication 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761